IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


TAMI D. PSCOLKA AND AARON M.             : No. 390 WAL 2015
PSCOLKA, HER HUSBAND,                    :
                                         :
                 Petitioners             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
KEVIN BOEHME, M.D.,                      :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.